                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

KEVIN PARSONS,                          )
                                        )                Case No. 2:19-cv-225
        Plaintiff,                      )
                                        )                Judge Travis R. McDonough
v.                                      )
                                        )                Magistrate Judge Cynthia R. Wyrick
EDWARD TESTER, Individually and in His )
Official Capacity as Sheriff of Johnson )
County, Tennessee, et al.,              )
                                        )
        Defendants.                     )


                                             ORDER



       On January 3, 2020, United States Magistrate Judge Cynthia R. Wyrick filed her report

and recommendation (Doc. 3) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b). Magistrate Judge Wyrick recommended that the Court deny Plaintiff Kevin

Parsons’s application to proceed in forma pauperis (Doc. 2). (Doc. 3, at 2.) Plaintiff has paid

the filing fee and has not filed objections to the Magistrate Judge’s report and recommendation.1

       The Court has reviewed the report and recommendation, as well as the record, and agrees

with Magistrate Judge Wyrick’s well-reasoned conclusions. Accordingly, the Court ACCEPTS




1
  Magistrate Judge Wyrick specifically advised Plaintiff that he had fourteen days in which to
object to the report and recommendation and that failure to do so would waive his right to
appeal. (Doc. 3, at 2 n.1); see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140,
148-51 (1985) (noting that “[i]t does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings”). Even taking into account the three additional
days for service provided by Fed. R. Civ. P. 6(d), the period in which Plaintiff could timely file
any objections has now expired.
and ADOPTS the report and recommendation (Doc. 3). Plaintiff’s motion to proceed in forma

pauperis (Doc. 2) is hereby DENIED.

       SO ORDERED.

                                          /s/ Travis R. McDonough
                                          TRAVIS R. MCDONOUGH
                                          UNITED STATES DISTRICT JUDGE




                                            2
